Citation Nr: 1621977	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability (to include posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder), including as secondary to service-connected left knee patellofemoral syndrome (PFS).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee PFS, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on a period of active duty for training (ACDUTRA) from April 1987 to August 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for left knee PFS, rated 0 percent from February 10, 2009.  A December 2010 rating decision thereafter increased that rating to 10 percent from February 10, 2009.  These matters were remanded for additional development in July 2014 and September 2015 by other Veterans Law Judges (VLJs).  In December 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  This case is now assigned to the undersigned VLJ.

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection PTSD.  As the record indicates several additional diagnoses for psychiatric conditions, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran has submitted a formal application seeking a TDIU rating as due to the left knee PFS for which an increased rating is currently sought; thus, the Board finds that the matter of entitlement to a TDIU rating has been raised by the record, and is part and parcel of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of service connection for an acquired psychiatric disability and entitlement to a TDIU rating for the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left knee PFS is reasonably shown to be productive of slight lateral instability; moderate lateral instability is not shown.

2.  At no point during the period on appeal is her left knee PFS shown to be productive of ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, recurrent subluxation or dislocation, flexion limited to less than 90 degrees, or any limitation of extension.


CONCLUSIONS OF LAW

1.  A separate 10 percent rating, but no higher, is warranted for the Veteran's left knee PFS based on lateral instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code (Code) 5257 (2015).

2.  A schedular rating in excess of 10 percent is not warranted for service-connected left knee PFS based on limitation of motion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Codes 5256-63 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's increased rating claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2009, October 2009, and December 2009, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing, the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the November 2012 supplemental statement of the case (SSOC).  During the December 2015 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issues on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has not identified any pertinent evidence that remains outstanding.  While the Board acknowledges that additional evidence has been received since the most recent November 2012 SSOC readjudicating this matter, the Veteran waived her procedural right to have such evidence considered by the AOJ in the first instance.  This matter was remanded in July 2014 (to obtain updated VA treatment records and a VA examination) and in September 2015 (to arrange for a hearing before the Board); the AOJ has substantially complied with those remands.  VA examinations have been conducted in conjunction with this claim in June 2009, February 2012, August 2014, and April 2016.  Together, the reports of those examinations describe the pertinent features of the Veteran's left knee PFS (to include resultant functional impairment) in sufficient detail to allow for application of the relevant rating criteria.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

STRs show the Veteran had a normal July 1987 knee examination with slight discomfort upon pressuring the left patella, and a diagnosis of left PFS.  In February 1989, a record of telephone or verbal conversation indicates the Veteran had visited a Dr. Berry complaining of chronic knee pain, and asked him to write her an excuse for missing drills.  The doctor confirmed knee pain that might be caused by arthritis.  

June 2001 Social Security Administration (SSA) records indicate she reported left knee pain.  Although she reported significant functional problems, she attributes this to general physical problems, and the records are not clear as to what functional impairment is caused specifically by her service connected left knee disability.  On December 2001 SSA examination, the examiner found normal range of motion in both knees, no signs of effusion, and no mediolateral or anteroposterior instability.

June 2006 private records note the Veteran reported secondary pain in the knees.  In April 2007, she reported knee pain again.  In July 2007, private records note normal muscle strength on left knee flexion.  In April 2008, she reported some pain in the left knee.  

The Veteran's ex-husband submitted a March 2009 statement indicating that she suffers from left knee pain that causes difficulty with hobbies and interferes with her daily activities and mood.  He also indicated her left knee pain radiates to her foot.  Her mother submitted an April 2009 statement indicating her knee swells and hurts.  

On June 2009 VA examination, the Veteran said she experiences swelling around the left patella, periodic locking (once a week), a throbbing sensation (which was more related to her fibromyalgia), and pain with ambulation.  She also reported instability approximately four to five times a year, and endorsed flare-ups primarily after prolonged sitting.  She indicated her knees get stiff during these periods, and pain increases.  She denied any incapacitating events or inflammatory joint disease.  There was no indication of reinjury or surgical intervention.  Her left knee disability primarily limited standing and walking and caused problems with stairs.  On examination, she had mild parapatellar effusion and crepitations, but no tenderness in and of the patella itself.  Flexion was to 140 degrees with full extension.  Repetitive motion did not produce pain, weakness, or fatigue, and lateral and medial stress showed no laxity of the lateral or medial collateral ligaments.  There was a negative anterior and posterior drawer signs indicating intact anterior and posterior cruciate ligaments.  A McMurray's sign was also negative, and she did not appear to have pain with ambulation.  X-rays showed small joint effusion with no other pertinent findings.  

October 2009 VA records note she complained of constant left knee pain and swelling with increased activity and walking.  Range of motion was from zero to 130 degrees on the left knee, with no effusion.  The knee was stable to varus and valgus strain, but tender to palpation.  The diagnosis was PFS.  In January 2010, she had full range of motion with mild patellar grind.  She complained of knee pain that primarily bothered her while using stairs and getting up from chairs.  March 2010 VA records note left knee range of motion was within functional limits with pain at the end range.  Strength was grossly normal and no neurological problems were noted.  In April 2010, left knee active range of motion was from 5 to 120 degrees.  There was no effusion, but she did have diffuse tenderness over the knee joint, along the medial collateral ligament, lateral collateral ligamentous structures, and around the patellar retinaculum.  There was limited patellar eversion and mobility, but McMurray's and Lachman's tests were negative.  X-rays and MRIs were normal.  In May 2010, the Veteran complained of left knee pain rated 6 out of 10 in severity and increasing to 8 out of 10 when exacerbated.  She also endorsed popping, clicking, and giving out.  

In July 2010, she reported anterior knee pain, locking of the left knee with kneeling, buckling, popping, stiffness, swelling, and pain with kneeling and climbing stairs.  She denied any giving way.  On examination, there was no effusion, heat, or redness.  There was peripatellar tenderness to palpation.  Range of motion was from zero to 130 degrees and Lachman's and McMurray's tests were negative.  Strength was grossly normal with quadricep weakness.  The left knee joint space was intact with some patellar tilt in sunrise view.  In August 2010, she complained of left knee pain.  On examination, muscle strength was normal in the left knee flexors and extensors.  Reflexes were also normal, and she had normal gait.  November 2010 VA records note complaints of severe pain and swelling in both knees.  She indicated they were aggravated while on her feet, and relieved by medication.  Later that month, left knee X-rays were negative.  In January 2011, the Veteran indicated her left knee disability causes recurrent lateral instability and episodes of locking pain.

On February 2012 VA examination, the Veteran reported pain around the patella on movement and ambulation.  She also reported stiffness and pain that was worsened by changes in the weather.  She denied swelling, instability, or flare-ups.  Range of motion testing showed flexion to 140 degrees or greater with pain beginning at 90 degrees.  Extension was full with no objective evidence of pain.  Repetitive testing revealed no change in range of motion.  However, the examiner did note additional functional loss due to weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation over the joint line or soft tissues of the left knee.  Muscle strength was normal, and there was no objective evidence of left knee instability or subluxation/dislocation.  There was no history of meniscal conditions or surgeries.  The Veteran regularly used a knee brace.  Imaging showed no evidence of arthritis, and there was no X-ray evidence of patellar subluxation.  

In June 2012, the Veteran complained of left knee pain.  On August 2014 VA examination, the Veteran reported medial knee pain and that her knee locks, pops, and caused her to fall to the ground when taken to the hospital for pain.  She denied any surgery but said her knee issues are aggravated by weather, prolonged standing, sitting, bending, squatting, and climbing stairs.  She reported using knee braces.  No flare-ups were noted or reported.  Range of motion showed left knee flexion to 115 degrees, with no objective evidence of pain.  Extension was full with no objective evidence of pain.  The examiner noted that the Veteran was 63 inches tall, weighing 210 pounds, and felt there was no obvious reason for limited motion on examination except body habitus.  Repetitive testing yielded no change in range of motion, but the examiner did note functional loss due to less movement than normal, painful motion, and interference with sitting.  There was pain on palpation, but muscle strength was normal.  There was no objective evidence of joint instability, subluxation, or dislocation.  There was also no evidence of any meniscal conditions or surgery.  The Veteran did have mild retropatellar effusion with crepitus and resisted range of motion testing.  There was tenderness over the pes anserine bursa, but no patellar inhibition sign was noted no examination and the collateral ligaments were stable.  The examiner noted occasional use of an elastic knee brace to cope with pain.  Imaging studies did not show evidence of arthritis or patellar subluxation.  A June 2013 MRI was noted to show no abnormalities.  There was no functional impact noted.

In July 2015, the Veteran complained of knee pain.  In August 2015, she reported swelling and increased pain in both knees, with knee braces offering some relief.  She denied numbness, tingling, or mechanical locking.  She did report some buckling, but no falls.  Range of motion in the left knee was from zero to 110 degrees, with strength slightly less than normal.  There was no evidence of instability in the left knee.  Neurological and sensation tests were normal.  September 2015 private physical therapy records show the Veteran had pain and mild swelling and weakness in both knees.  The symptoms were aggravated by standing, walking over 15 minutes, rising from a chair after prolonged sitting, repeated bending, lifting, squatting, driving, getting in and out of cars, and climbing stairs.  Active range of motion was zero to 110 degrees in the left knee, with pain at 6 out of 10 at the end range of flexion.  Muscle strength was 3/5 in both knees.  Sensation was normal.  The provider noted degenerative change in both knees (worse on the left), but there is no X-ray evidence confirming this.  There is no indication of instability.  Later that month, left knee pain was rated 5 out of 10 in severity, and she reported weakness, stiffness, and disturbance of sleep or activities of daily living.  Range of motion in the left knee was from zero to 115 degrees.  By the end of September 2015, she continued to complain of left knee pain (rated 5 out of 10), but left knee flexion had increased to 120 degrees.  

In October 2015, her left knee pain was improved to 4 out of 10, and range of motion in the left knee was from zero to 120 degrees.  Later that month, left knee flexion improved to 125 degrees.  Then, her left knee pain also improved to 3 out of 10 in severity and range of motion improved, with flexion to 130 degrees.  A December 2015 letter the physical therapist (Dr. Lin) indicates the Veteran was being treated for severe knee pain, worse on the left.  The pain was intermittent and could flare up without any apparent reason.  The Veteran complained of aggravation by sitting, standing, walking, bending, and activity requiring prolonged standing.  Muscle strength in all knee muscles bilaterally was 3/5 and she had poor endurance in standing and walking with restrictions under 155 minutes.  Range of motion in the left knee joint was from zero to 110 degrees, with pain increased while rising from chairs or after prolonged standing and repetitive bending.  

At her December 2015 hearing, the Veteran testified that she uses a left knee brace that was issued by VA.  She reported constant left knee pain, rated 9.5 out of 10 in severity at the time.  She denied being told she needed an operation for her knee, but did receive injections.  She said she could stand for maybe 10 minutes before sitting.  She said her left knee disability drains her of energy and interferes with her daily activities, preventing her from climbing stairs; even getting up and down from the couch can overwork her knee.  In December 2015, the Veteran's son submitted a statement indicating she has debilitating pain in her knees.

On April 2016 VA examination, the Veteran reported her left knee PFS caused sharp, shooting, constant, dull, and burning pain.  She also indicated it "sticks" on the inside, outside, and top of the knee cap.  She reported constant pain which peaks at a 10/10 in severity.  She denied any flare-ups of the condition, and denied any functional loss or impairment.  Range of motion tests showed left knee flexion to 125 degrees and full extension.  No pain was noted on examination, and no change was noted on repetitive use, or after repetitive use over time.  No additional functional loss was identified.  Left knee muscle strength was normal, and there was no sign of atrophy.  There was no evidence of ankylosis or joint instability.  The examiner also found no signs of recurrent patellar dislocation, no history of meniscus conditions, or any other pertinent findings.  Imaging studies did not show degenerative or traumatic arthritis, and MRIs in the Veteran's record (taken to assess a possible meniscal tear) showed no definite tear was identified.  The examiner did not feel the condition impacted her ability to work.  The examiner noted no pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, or pain on palpation.  The Veteran denied any further questions, concerns, or conflicts on examination.  

Knee disabilities are primarily rated based on Codes 5256-63.  However, at the outset, the Board notes that Codes 5256, 5258, 5259, 5262, and 5263 are not applicable to her disability because the requisite pathology (i.e., ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum) is not shown.  

The Veteran's left knee PFS is currently rated by analogy under Code 5260.  However, a closer review shows it appears that such rating was actually granted based on a major joint being affected by noncompensable limitation of motion with pain.  Such criteria in fact fall under the umbrage of Code 5003, for degenerative arthritis.  See 38 C.F.R. § 4.71a, Code 5003.  Absent limitation of motion, degenerative arthritis warrants a higher 20 percent rating only with X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  As the Veteran's claims is inherently limited to a single joint (the left knee), and there is no X-ray evidence confirming degenerative arthritis in that knee, Code 5003 also does not apply.  Thus, we turn to limitation of motion, as rated under Codes 5260-61.

Flexion of the leg limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a zero percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to zero degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

In addition, the Veteran may also warrant a separate rating under Code 5257 for recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Under that Code, a 10 percent rating is warranted if such symptoms are slight, a 20 percent rating is warranted if moderate, and a 30 percent rating is warranted if severe.  38 C.F.R. § 4.71a, Code 5257.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

First, the Board finds that nothing in the evidence suggests that the Veteran's left knee range of motion is so limited as to warrant a higher rating based on limitation of motion.  Notably, she has not been shown to have any limitation of left knee extension, ruling out the possibility of a higher rating under Code 5261.  Furthermore, while she does have limited left knee flexion, the worst such limitation was arguably on February 2012 VA examination, when she could passively flex to 140 degrees with painful motion beginning at 90 degrees.  Significantly, more recent physical therapy records between September and December 2015 indicate active flexion had improved to as high as 135 degrees.  Regardless, even taking the February 2012 notation of 90 degrees of active flexion at face value, a higher 20 percent rating is not warranted under Code 5260.  In so finding, the Board has considered and recognizes that the Veteran suffers additional functional impairment due to subjective factors such as less movement than normal, pain, swelling, fatigability, and weakness.  However, a higher 20 percent rating based on limitation of motion would require either 30 degrees (or less) of flexion or extension limited to 15 or more degrees.  Considering the Veteran's greatest limitation of flexion is 90 degrees (and she has no limitation of extension), a tremendous degree of functional impairment would be required to approximate the level of impairment contemplated by such ratings.  Thus, while the Board does not doubt the inconvenience and distress the Veteran's functional impairment causes her, there is unfortunately no evidence suggesting such an egregious degree of impairment as to approximate that contemplated by the criteria for ratings in excess of 10 percent under Codes 5260-61.  

Nonetheless, the Board notes that there is significant evidence in the record suggesting the Veteran suffers from left knee instability.  She has consistently reported episodes of buckling and instability (though she has denied any falls), and VA examination reports and treatment records consistently document her regular (and ongoing) use of knee braces.  The Board finds that the Veteran is certainly competent to report indications of instability in her knees insofar as lay persons are perfectly capable of observing subjective indicators of knee instability.  The Board finds no reason to question the veracity of her reports of knee instability or buckling, and in this regard notes that knee braces are specifically prescribed to counteract instability.  Therefore, a separate 10 percent rating is warranted under Code 5257 for slight, lateral instability of the left knee.  

However, a higher rating for lateral instability is not warranted.  In so finding, it is critical to note that, although lay persons are (as previously noted) perfectly competent to describe subjective symptoms of joint instability, more endemic or grievous instability (i.e., that is clinically significant) is beyond the realm of lay observation and requires clinical confirmation.  Here, there is simply no such evidence; X-rays, MRIs, VA treatment records, private physical therapy notes, and VA examination reports have all been silent for any indication of clinically notable left knee instability.  Significantly, the Board notes that there is also no evidence or allegation suggesting the Veteran has had a history of recurrent subluxation or dislocation of the left knee.  Consequently, the Board finds no basis for awarding a separate rating in excess of 10 percent under Code 5257.  

The Board has also considered whether there are any bases for awarding separate rating based on neurological manifestations.  However, although the Veteran has submitted a lay statement from her ex-husband which endorses radiating pain from her left knee to her foot, that report is somewhat of an outlier among the various lay statements in the record, and there is no medical evidence in the record which suggests any neurological or sensory complications related to her left knee PFS.  Consequently, the Board finds that there is no basis for awarding a separate rating based on such pathology.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's left knee disability manifests as limited motion, instability, functional impairment due to various subjective factors (i.e., pain, fatigability, less movement than normal, etc.), and noted mechanical symptoms.  Such symptomatology and degree of disability shown are entirely contemplated by the rating schedule.  Furthermore, any alleged interference with employment is being contemplated in her claim for TDIU (which is being remanded below), and she has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

Accordingly, the Board finds the evidence reasonably shows the Veteran's left knee disability warrants a separate 10 percent rating based on lateral instability.  However, the preponderance of the evidence is against finding higher ratings are warranted (either for instability or limitation of motion).  To that extent, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

A separate rating of 10 percent (but not higher) is warranted for service-connected left knee patellofemoral syndrome based on instability; to that extent, the appeal is granted.

A rating in excess of 10 percent is not warranted for service-connected left knee patellofemoral syndrome based on limitation of motion; to that extent, the appeal is denied.


REMAND

The Veteran had originally alleged that she has a current psychiatric disability which is related to her military service, to specifically include a reported military sexual trauma therein.  However, at the December 2015 and in subsequent February 2016 correspondence, the Veteran expressly raised a new secondary theory of entitlement based on her left knee PFS.  Furthermore, she submitted a December 2015 letter from her licensed clinical social worker at the Houston Vet Center which indicates that her service-connected left knee disability likely negatively impacts her mood disorder, albeit providing no supporting rationale.  While she has been afforded several VA psychiatric examinations, none have considered a secondary theory of entitlement (as she had not previously raised one).  Under the circumstances, the Board finds that the low threshold established under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) for determining when VA is obligated to seek a medical opinion addressing the new secondary theory of entitlement has been met.

In addition, the Board also notes that the Veteran's several VA psychiatric examiners have all concluded that there are no reliable markers for military sexual trauma shown in the record, and therefore found no traumatic event that could be the basis for a diagnosis of PTSD.  However, in February 2016, the Veteran submitted additional articles indicating that stress and anxiety are associated with a greater prevalence or incidence of vaginal discharge and bacterial vaginitis.  Notably, the Veteran's July 2010 VA examiner noted a finding (to which subsequent VA examiners refer) that June 1987 notations of vaginal discharge were not markers of sexual trauma, in part because they were diagnosed as vaginitis.  The new medical literature received seems to call into question that reasoning.  Furthermore, the examiner also indicated that the vaginitis notations were in June 1987, while the reported assault was in April 1987, suggesting the delay in reporting made it unlikely that the former was a sign of the latter.  A close review of the Veteran's allegations indicates she consistently reported (including on July 2010 examination) three separate attacks with at least a few weeks between them.  Service personnel records show she first enlisted on April 3, 1987.  Under that circumstance, it is not unreasonable (and perhaps even more realistic) to posit that the three attacks took place over the course of April and possibly ran into May 1987 as well.  She reported that thereafter, she was under constant stress and anxiety because of her fear of being assaulted, partially fed by her fear that her drill sergeant would not protect her from such attacks based on his flirtatious and lascivious interactions with her assailant.  When considering this in light of the medical literature presented relating vaginitis and vaginal discharge with increased stress and anxiety, the evidence presents a legitimate question as to whether or not the June 1987 notations of vaginal discharge or vaginitis could reasonably be construed as the product of anxiety or stress related to a recent sexual assault.  Thus, as the matter already requires additional remand for a medical opinion addressing secondary service connection, clarification of this matter should be sought as well.

Finally, the Board notes that the Veteran has filed a separate claim seeking a TDIU rating based on her service-connected left knee PFS.  However, a review of the record shows that development is underway, but not completed for such claim (i.e., SSA records and employer information have been requested).  Therefore, a decision on this matter is deferred at this time pending appropriate development by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA and adequately identified private treatment the Veteran has received for a psychiatric disability.  

2. Then, arrange for an appropriate examination to determine the nature and likely etiology of her claimed psychiatric disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, all other psychiatric disability entities (other than PTSD) found.  All findings must be reconciled with conflicting findings in the medical evidence (i.e., VA treatment records and prior VA examination reports).


b. Are there reliable markers or indications of military sexual trauma in service?  Specifically, the examiner must consider and discuss, as necessary: 

i. the significance of medical literature the Veteran submitted espousing a correlation between increased stress and anxiety and vaginal discharge or vaginitis; and

ii. her accompanying allegation that a June 1987 notation of vaginitis in service was a marker of stress/anxiety related to three reported sexual assaults that occurred between April and May of 1987.

c. If reliable indications of military sexual trauma are found, the examiner should respond to the following:

i. Does the Veteran meet the diagnostic criteria for PTSD based on such trauma? 

ii. If so, is it at least as likely as not (a 50 percent or better probability) that any diagnosed psychiatric disability (other than PTSD) is related to such trauma?

d. For each psychiatric disability entity diagnosed (including PTSD), the examiner should indicate:

i. Is it at least as likely as not (a 50 percent or better probability) that such disability is caused by the Veteran's service-connected left knee patellofemoral syndrome?

ii. Is it at least as likely as not (a 50 percent or better probability) that such disability is aggravated by the Veteran's service-connected left knee patellofemoral syndrome?

The examiner must include a complete rationale for all opinions provided.

3. Then, finish conducting all appropriate development indicated for the Veteran's claim seeking a TDIU rating (including requests for evidence and seeking a VA examination/medical opinion, if indicated).

4. The AOJ should then review the record and readjudicate the claims (to include the TDIU claim).  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


